Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1-5: in claim 1, “the printed circuit board” lacks antecedent basis and should be “heat heat-conducting printed circuit board.”
Also, as written it is unclear whether the at least two white LED chips comprise a cyan radiation portion or if the cyan portion is in addition to other chips that produce white LED. The claim refers to “at least one chip with cyan radiation” after stating “each white LED containing a light-reflecting case.” Then, the claim refers to “characterized in that at least one LED with cyan radiation” without using the definite article “the” or “said.” Moreover, it is unclear if solely the cyan portion is covered with a photophosphor and whether said photophosphor is different from the “photoluminescent film.”

Re 3: “2 86” in the bounds of “y” is unclear and is read as “2.86.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Medendorp et al. US 20130249434 (“Medendorp”) in view of Kim et al US 20110254039 (“Kim”).
Medendorp teaches:
Re 1: An LED white light source with a biologically adequate emission spectrum (note: preamble is not given patentable weight other than “An LED white light source”), including
at least two white LEDs (claim 1: teaching multiple LED lamps each with multiple chips), and a translucent cover (¶64), 
each white LED containing a light-reflecting case (¶64), at least one chip with cyan radiation (Figs. 2B, 3C-3E; ¶¶11, 14, 29-31; claims 7-15: teaching that multi-chip lights can be mixed together, wherein some chips include cyan and others may or may not yet also produce white light
characterized in that at least one LED with cyan radiation, coated with a composite photoluminescent film, is additionally placed on the heat-conducting printed circuit board, containing in a transparent base photoluminophore (¶¶89-95; Figs. 2B, 3C-3E; claims 7-15).

Medendorp does not explicitly teach at least two white LEDs located on a heat-conducting printed circuit board with electrical leads for connecting the LEDs to a power source, and a translucent cover located above the printed circuit board (highlighted portion used to emphasize portion not taught).
However, Medendorp does plainly teach powering the LEDs, as well as using heat-dissipating materials on which to place the LEDs (¶53).

Kim teaches at least to white LEDs located on a heat-conducting printed circuit board with electrical leads for connecting the LEDs to a power source, and a translucent cover located above the printed circuit board (¶¶ 76, 82-83; Fig. 4: see 130).
Placing LEDs on a printed circuit board is exceedingly obvious as PCBs allow for electrical interconnections to be easily made. Moreover, the translucent cover of Medendrop, a lens overtop the device, would necessarily be above the PCB once combined with Kim.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Medendorp with Kim’s teachings in order to use a component well-known for easily providing electrical interconnections. 

Re 2: Medendorp is silent as to whether it is characterized in that the thickness of the composite photoluminescent film is 50-200 μm, with a photoluminophore content in the range from 1: 1 to 2: 1 weight fractions with respect to the transparent base.
	Kim teaches in that the thickness of the composite photoluminescent film is 50-200 μm, with a photoluminophore content in the range from 1: 1 to 2: 1 weight fractions with respect to the transparent base. (¶95, 107).
	Changing the thickness of the film adjusts the amount of phosphor material the light will encounter prior to egressing the film. In turn, this controls how much light will be converted and the concomitant color that will be produced. Similarly, changing the phosphor to transparent base ratio alters the how much light will be converted and the resulting color that is produced.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Medendorp and Kim’s disclosure with Kim’s further teachings in order to produce a specific color.

Re 4: Medendorp is silent as to whether it is characterized in that the surface of the photoluminescent film is additionally coated with a transparent protective layer.

Kim teaches in that the surface of the photoluminescent film is additionally coated with a transparent protective layer 180 (¶¶175-177, 180).
Adding a transparent protective layer protects the phosphor from degradation by reducing its exposure to the elements. In turn, the color quality of the device is preserved.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Medendorp and Kim’s disclosure with Kim’s further teachings in order to protect the phosphor from degradation.

Re 5: characterized in that at least one white LED is additionally coated with a composite photoluminescent film containing a photoluminophore in a transparent base (Figs. 2B, 3C-3E; ¶¶11, 14, 29-31; claims 7-15).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Medendorp and Kim as applied to claim 1 above, and further in view of Laguta et al. “Aluminum and Gallium Substitution in Yttrium and Lutetium Aluminum−Gallium Garnets: Investigation by Single-Crystal NMR and TSL Methods,” . Phys. Chem. C 2016, 120, 42, 24400–24408 (October 10, 2016) (hereinafter “Laguta”).
Medendorp and Kim are silent as to whether characterized in that the composite photoluminescent film contains a photoluminophore with the composition described by the stoichiometric formula Y3-y-zLuyCezAl5-xGaxO12, where 1.8 <x <2.1, 0≤y≤2 86, 0.12≤z≤0.15.

Laguta discloses the composite photoluminescent film contains a photoluminophore with the composition described by the stoichiometric formula Y3-y-zLuyCezAl5-xGaxO12, where 1.8 <x <2.1, 0≤y≤2 86, 0.12≤z≤0.15 (page 2).
Laguta discloses a formula with all of the same elements, i.e., Y, Lu, Ce, Al, Ga, and O. However, the exact ratios are not exactly the same. However, Laguta does disclose, which is known from physics, that changing the ratios alters the bandgap of the material. A change in bandgap produces different colors.
Moreover, Medendorp expressly teaches that “the size, stoichiometry, and/or morphology of the direct bandgap semiconductor phosphors” may be altered to “to provide a desired spectral output” (¶92). Thus, it is clear that the stoichiometry/ratios of the compounds is a result-effective variable, that is altered to produce different spectral output.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the ratios of the compound ds (i.e., stoichiometry) is a result-effective variable as demonstrated by both Laguta and Kim. Therefore, the exact stoichiometry is discoverable by routine experimentation and an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Medendorp and Kim’s disclosure with Laguta’s teachings in order to produce a particular color output for the device, which is routinely done in the art.
	
Conclusion
Relevant prior art discovered yet not expressly relied upon:  US 9115310.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875